Citation Nr: 1624181	
Decision Date: 06/16/16    Archive Date: 06/29/16

DOCKET NO.  13-18 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals, heparin induced thrombosis to include kidney infarct with chronic renal disease and anemia. 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran; Veteran's spouse


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.
 
The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing via videoconference in October 2015.  A transcript of this hearing is located in the electronic record. 

In addition to the physical claims file, records are contained in the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.
  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking compensation benefits for an additional disability resulting from VA treatment under 38 U.S.C.A. § 1151.  Specifically, he contends that he underwent aortobifemoral bypass surgery at the VA and was given Heparin as part of the treatment.  Due to the Heparin, which was administered in connection with the surgery, the Veteran developed thrombocytopenia and renal disease.  The Veteran contends that these additional disabilities are as result of negligence by the VA.   

After a thorough review of the claims file, the Board has determined that a medical opinion is necessary prior to the adjudication of the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. Forward the claims folder to an appropriate examiner for an opinion regarding the Veteran's asserted heparin induced thrombocytopenia and renal disease.  

The examiner must review the claims folder and note that such review has been accomplished. Any necessary testing or studies must be conducted.  

The examiner must provide an opinion as to: 

Whether it is at least as likely as not (50 percent probability or greater) that the VA treatment, including the prescribed Heparin, caused the onset of thrombocytopenia and renal disease;

Whether the treatment of the Veteran's aortobifemoral bypass surgery with Heparin was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or 

Whether the thrombocytopenia and renal disease was an event not reasonably foreseeable.

2. Thereafter, adjudicate the issue on appeal. If any of the benefits sought are not granted, a supplemental statement of the case (SSOC) should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




